         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Star Bynum,                                                   Civ. Action #:

                                        Plaintiff,             Complaint
               -v-

 Pasenti Inc,                                                  Jury Trial Demanded
 Tri Mar Industries Inc.,
 K.Je Construction Services Inc., and
 Martin Pasenti,

                                      Defendants.

       Plaintiff Star Bynum (“Plaintiff” or “Bynum”), by Abdul Hassan Law Group, PLLC, her

attorney, complaining of Defendants Pasenti Inc, Tri Mar Industries Inc., K.Je Construction

Services Inc., and Martin Pasenti (collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that she was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), she is: (i) entitled
   to unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty
   in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees pursuant to
   the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that she is: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty
   in a week, (ii) is entitled to maximum liquidated damages and attorneys fees, pursuant to the
   New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.


3. Plaintiff is also entitled to recover her unpaid wages – including her unpaid non-overtime
   wages, overtime wages, prevailing wages, wage deductions, under Article 6 of the New York



                                                     1
           Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 2 of 10




   Labor Law including Section 191, 193, and compensation for not receiving notices and
   statements required by NYLL 195, under Article 6 of the New York Labor Law and is also
   entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to Section
   198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Star Bynum (“Plaintiff” or “Bynum”) is an adult, over eighteen years old, who
   currently resides in Kings County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Pasenti Inc (“PI”) was
   a New York for-profit corporation.

9. Upon information and belief and all times relevant herein, Defendant Tri Mar Industries Inc.
   (“TMI”) was a New York for-profit corporation.

10. Upon information and belief and all times relevant herein, Defendant K.Je Construction
   Services Inc. (“KJCS”) was a New York for-profit corporation.


11. Upon information and belief and at all times relevant herein, the corporate Defendants PI,
   TMI and KJCS were owned/controlled/managed by Defendant Martin Pasenti (“Pasenti”)


                                                2
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 3 of 10




   who was in charge of the operations and management of corporate Defendants.
12. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions and performed such functions as to
   Plaintiff.


13. Upon information and belief, Defendants shared a place of business in Orange county, New
    York at 1407 Kings Highway, #219 Chester, New York 10918.


14. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                              STATEMENT OF FACTS
15. Upon information and belief, and at all relevant times herein, Defendants were in the
   business of providing building construction and related services.


16. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, employed 30 or more employees.


17. Plaintiff was employed by Defendants, individually and/or jointly, from in or around August
   2016 to on or about December 8, 2020.


18. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   to do construction and related work.

19. At all times relevant herein, Plaintiff was an hourly employee of Defendants and her last
   hourly rate of pay was about $18.13 an hour.

20. At all times relevant herein, Plaintiff worked about 55-60 hours each week for Defendants
   and sometimes more; 5-6 days a week, with the exception of about 2-3 weeks each year.




                                                 3
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 4 of 10




21. At all times relevant herein, Plaintiff was paid at her straight regular rate for about 8 overtime
   hours in some weeks (hours over 40 in a week) – 40 hours by check and some overtime hours
   at her regular rate by separate transaction. In addition, Plaintiff was not paid any wages for
   about 10-12 overtime hours each week, with the exception of about 2-3 weeks each year.
   worked including some overtime hours - this consisted of overtime that Plaintiff worked
   beyond her schedule for Defendants and time which Defendants deducted for “lunch” even
   though Plaintiff did not receive a bona fide meal break within the meaning of the FLSA and
   NYLL because of the demands of her job.


22. A more precise statement of the hours and wages may be made when Plaintiff Bynum
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

23. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times
   her regular rate of pay for all hours worked in excess of forty hours in a week.

24. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).


25. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)
   required by NYLL 195(3).

26. The circumstances of Plaintiff’s termination and other conditions of her employment are
   under review and investigation and Plaintiff may assert wrongful termination and other
   claims at a later time.


27. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.




                                                  4
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 5 of 10




28. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


29. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of construction equipment, materials,
   and supplies.


30. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


31. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


32. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

33. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


34. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


35. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.


36. “Plaintiff” as used in this complaint refers to the named Plaintiff.




                                                  5
          Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 6 of 10




37. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
          FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
38. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 37
   above as if set forth fully and at length herein.


39. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


40. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


41. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


42. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times her regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C. §
   207.
                               Relief Demanded
43. Due to Defendants' FLSA violations, plaintiff is entitled to recover from Defendants
   individually and/or jointly, her unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).




                                                  6
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 7 of 10




                    AS AND FOR A SECOND CAUSE OF ACTION
               NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)
44. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 42
   above as if set forth fully and at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


46. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times her regular rate of
   pay for each hour worked in excess of forty hours in a workweek, in violation of the New
   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.


                               Relief Demanded
47. Due to defendants New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, her unpaid overtime wages, prejudgment interest, maximum liquidated damages,
   reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. § 663(1) and the
   regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
48. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 47 above with the same force and effect as if fully set forth at length herein.


49. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

50. In addition to the violation set forth above and at all times relevant herein, Defendants failed



                                                  7
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 8 of 10




   to pay Plaintiff at higher prevailing wage rates for work Plaintiff performed on certain public
   works projects.


51. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff her unpaid wages – including her
   unpaid non-overtime wages, overtime wages, prevailing wages, wage deductions, Plaintiff
   was entitled to within the time required by NYLL §§ 191, 193 and 198.

52. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing defendants to comply with NYLL 195(1).

53. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
54. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   her entire unpaid wages – including her unpaid non-overtime wages, overtime wages,
   prevailing wages, wage deductions, maximum liquidated damages, prejudgment interest,
   maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’
   fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York


                                                  8
         Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 9 of 10




   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;


60. As to the Third Cause of Action, award Plaintiff all unpaid wages – including her unpaid
   non-overtime wages, overtime wages, prevailing wages, wage deductions, plus maximum
   liquidated damages, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
   including § 198, and issue an injunction directing defendants to comply with NYLL 195(1)
   and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       May 31, 2021

Respectfully submitted,

Abdul Hassan Law Group, PLLC



                                                 9
        Case 7:21-cv-04817-PMH Document 1 Filed 05/31/21 Page 10 of 10




_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                           10
